TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00676-CV



                                      In re Billy Ross Sims


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            M E M O R AN D U M O P I N I O N


               Relator Billy Ross Sims petitions for a writ of mandamus compelling Travis County

District Clerk Amalia Rodriguez-Mendoza to file his petition for writ of mandamus, issue citation,

provide forms for service of citation and process by the constable, and communicate with him about

his filings, which he alleges she has not done.

               Appellate courts may issue writs of mandamus only against a district judge

or county judge sitting in our district, or to enforce our jurisdiction, none of which are

implicated here. See Tex. Gov’t Code Ann. § 22.221(b) (West 2004); In re Simpson, 997 S.W.2d
939 (Tex. App.—Waco 1999, orig. proceeding); In re Strickhausen, 994 S.W.2d 936

(Tex. App.—Houston [1st Dist.] 1999, orig. proceeding).

               The petition for writ of mandamus is dismissed for want of jurisdiction. See Tex. R.

App. P. 52.8(a).
                                            _________________________________________

                                            Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: November 10, 2011




                                            2